Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 03/15/2021 with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to the teaching of Monebhurrun (US 7095371) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Duzdar et al (US 20130229315 of record), hereinafter Duzdar, in view of Monebhurrun et al (US 7095371), hereinafter Monebhurrun.

Regarding claim 1,
Duzdar discloses a vehicle (a car 102, Fig 1) comprising:
a roof panel (a ground plane, Fig 1; paragraph [0050] “Here, the roof 104 of the car 102 acts as a ground plane for the antenna assembly 100”);
an antenna (an antenna assembly 100, Fig 1) disposed on an edge portion of one side the roof panel (Fig 1); and
Duzdar does not teach:
a vector transformer extending from the edge portion of one side of the roof panel to an outside of the roof panel,

wherein the vector transformer slantly extends upward from the roof panel at a predetermined angle.
However, Monebhurrun teaches an antenna (an antenna structure 400, Fig 22) comprising:
an antenna (a monopole element 402, Fig 22) disposed on an edge portion of one side a ground plane (a ground plane 28, Fig 22).
a vector transformer (a grounded stub 404, Fig 22) extending from the edge portion of one side of the ground plane to an outside of the ground plane (Fig 22),
wherein a surface area of the vector transformer is smaller than that of the roof panel (Fig 22), and
wherein the vector transformer slantly extends upward from the ground plane at a predetermined angle (an angle Ɵ1, Fig 22).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a ground plane as a roof panel, an antenna disposed on an edge portion of one side the roof panel, and a vector transformer extending from the edge portion of one side of the roof panel to an outside of the roof panel, wherein a surface area of the vector transformer being smaller than that of the roof panel, and wherein the vector transformer slantly extending upward from the roof panel at a predetermined angle in Duzdar, as taught by Monebhurrun, in order to provide a compact antenna structure capable of multiple-access communication.



[AltContent: arrow][AltContent: textbox (Ground plane)][AltContent: textbox (Duzdar (US 20130229315))]
    PNG
    media_image1.png
    828
    784
    media_image1.png
    Greyscale


[AltContent: textbox (Monebhurrun (US 7095371))]
    PNG
    media_image2.png
    886
    808
    media_image2.png
    Greyscale

Regarding claim 4, 
Duzdar in view of Monebhurrun discloses the claimed invention, as discussed in claim 1.
Duzdar as modified teaches at least one side of the vector transformer is overlapped with the roof panel (Fig 22 of Monebhurrun).


Duzdar in view of Monebhurrun discloses the claimed invention, as discussed in claim 1. 
Duzdar as modified does not explicitly teach an electrical mirror image of the antenna is generated on the roof panel and the vector transformer.
However, it’s well known in the art that an antenna structure over a ground plane has an electrical mirror image of the antenna structure.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrical mirror image of an antenna being generated on a ground plane (a roof panel) and a vector transformer in Duzdar as modified, in order to improve the antenna performance.

Regarding claim 6, 
Duzdar in view of Monebhurrun discloses the claimed invention, as discussed in claim 1. 
Duzdar as modified teaches the antenna extends from the edge portion of the roof panel to a direction perpendicular to the roof panel (Fig 22 of Monebhurrun).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna extending from an edge portion of a roof panel to a direction perpendicular to the roof panel in Duzdar as modified, in order to provide a compact antenna structure capable of multiple-access communication.

Regarding claim 7, 
Duzdar in view of Monebhurrun discloses the claimed invention, as discussed in claim 6. 
Duzdar as modified does not explicitly teach an electric field in the antenna is generated in a direction in which the antenna extends, and a magnetic field is generated and rotates around the antenna.


Regarding claim 8, 
Duzdar in view of Monebhurrun discloses the claimed invention, as discussed in claim 6. 
Monebhurrun teaches the antenna includes a monopole antenna (Fig 22) such that a radiation pattern of the antenna is the same as a radiation pattern of the monopole antenna.

Claims 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Monebhurrun et al (US 7095371), hereinafter Monebhurrun.

Regarding claim 10,
Monebhurrun discloses an antenna apparatus (an antenna structure 400, Fig 22) comprising:
a ground plate (a ground plane 28, Fig 22);
an antenna (a monopole element 402, Fig 22) disposed on an edge portion of one side the ground plate; and
a vector transformer (a grounded stub 404, Fig 22) extending from the edge portion of one side of the ground plate to an outside of the ground plate,
wherein a surface area of the vector transformer is smaller than that of the ground plate (Fig 22), and
wherein the vector transformer slantly extends upward from the ground plate at a predetermined angle (an angle Ɵ1, Fig 22).
Monebhurrun does not explicitly teach the grounded stub 404 is a vector transformer.
However, Monebhurrun teaches dimensions and angles of the elements 404, 406 can be varied to alter the operating characteristics of the antenna (col 14, lines 42-
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounded stub as a vector transformer extending from an edge portion of one side of a ground plate to an outside of the ground plate in Monebhurrun, in order to provide a compact antenna structure capable of multiple-access communication.

Regarding claim 13, 
Monebhurrun as modified discloses the claimed invention, as discussed in claim 10.
Duzdar as modified teaches at least one part of the vector transformer is overlapped with the ground plane (Fig 22).

Regarding claim 14, 
Monebhurrun as modified discloses the claimed invention, as discussed in claim 10. 
Monebhurrun does not explicitly teach an electrical mirror image of the antenna is generated on the ground plate and the vector transformer. 
However, it’s well known in the art that an antenna structure over a ground plane has an electrical mirror image of the antenna structure.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrical mirror image of an antenna being generated on a ground plate and a vector transformer in Monebhurrun as modified, in order to provide a compact antenna structure capable of multiple-access communication.

Regarding claim 15, 
Monebhurrun as modified discloses the claimed invention, as discussed in claim 10. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna extending from an edge portion of a roof panel to a direction perpendicular to the roof panel in Duzdar as modified, in order to provide a compact antenna structure capable of multiple-access communication.

Regarding claim 16, 
Monebhurrun as modified discloses the claimed invention, as discussed in claim 15. 
Monebhurrun does not explicitly teach an electric field in the antenna is generated in a direction in which the antenna extends, and a magnetic field is generated and rotates around the antenna.
However, it’s well known in the art that positive and negative charges of a vertical monopole antenna creates an electric field, and current in the antenna generates an magnetic field perpendicular to the electric field.

Regarding claim 17, 
Duzdar in view of Monebhurrun discloses the claimed invention, as discussed in claim 10. 
Monebhurrun teaches the antenna includes a monopole antenna (Fig 22) such that a radiation pattern of the antenna is the same as a radiation pattern of the monopole antenna.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, the pertinent prior art does not adequately teach or suggest the claimed features “the vector transformer has a trapezoidal shape in 
Regarding dependent claim 12, the pertinent prior art does not adequately teach or suggest the claimed features “the vector transformer has a trapezoidal shape in which an upper side of the vector transformer has a length different from that of a base side of the vector transformer”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845